                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



CLINT EUGENE WOODS,

                           Petitioner,

          v.                                    CASE NO. 18-3250-SAC

JOEL HRABE,

                           Respondent.


                        MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and the Court grants leave to

proceed in forma pauperis. Petitioner moves to amend the petition to

add two affidavits (Doc. 2). The Court grants the motion and has

reviewed the affidavits in conducting an initial review of the

petition required by Rule 4 of the Rules Governing Habeas Corpus Cases

under Section 2254.

                              Background

     In October 2003, petitioner pled guilty to one count of
second-degree murder in the District Court of Sedgwick County. Prior

to entering the plea, petitioner indicated he had reviewed the plea

agreement with counsel and understood it, that he understood the

waiver of rights that would occur upon the entry of the plea, that

he understood the sentence to be recommended by both parties, that

he understood the court was not bound by that recommendation, that

he understood the sentence imposed could fall between 147 and 653
months with a fine of up to $500,000.00, and that he had not been

induced to enter the plea by threats or promises. He provided a factual

basis for the plea. State v. Woods, 130 P.3d 1247 (Table), 2006 WL
851245, at *1 (Kan. Ct. App. Mar. 31, 2006), rev. denied, Sep. 19,

2006.

     In December 2003, he filed a pro se motion to withdraw his plea

and discharge his attorneys. The district court conducted an

evidentiary hearing, denied his motion, and sentenced him to a term

of 258 months. Id.

     In September 2007, petitioner filed a pro se motion under K.S.A.

60-1507 seeking to withdraw his plea based on ineffective assistance

of counsel. The district court conducted a hearing and denied the

motion; the Kansas Court of Appeals affirmed that decision. Woods v.

State, 291 P.3d 105 (Table), 2012 WL 6734507 (Kan. Ct. App. Dec. 21,

2012), rev. denied, 297 Kan. 1257 (Aug. 23, 2013).

     In May 2014, petitioner filed a second motion under K.S.A.

60-1507, again arguing ineffective assistance by his trial counsel.

The district court summarily denied the motion, and the Kansas Court

of Appeals affirmed. Woods v. State, 379 P.3d 1134 (Kan. Ct. App.

2016), rev. denied, Sep. 28, 2017.

     Petitioner filed this action on September 20, 2018.
                              Analysis

     This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     A 1-year period of limitation shall apply to an application
     for a writ of habeas corpus by a person in custody pursuant
     to the judgment of a State court. The limitation period
     shall run from the latest of –

     (A)   The date on which the judgment became final by the
           conclusion of direct review or the expiration of the
           time for seeking such review;
     (B)   The date on which the impediment to filing an
           application created by State action in violation of
            the Constitution or laws of the United States is
            removed, if the applicant was prevented from filing
            by such State action;
     (C)    The date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme Court
            and made retroactively applicable to cases on
            collateral review; or
     (D)    The date on which the factual predicate of the claim
            or claims presented could have been discovered through
            the exercise of due diligence.

     28 U.S.C. § 2244(d)(1).

     Ordinarily, the limitation period runs from the date the

judgment becomes “final”, as stated in § 2244(d)(1)(A). “Direct

review” of a criminal matter ends when the petitioner has

completed direct appeals of the conviction and the time for

seeking review in the United States Supreme Court has ended.

Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). Under the Rules

of the Supreme Court, a party has ninety days from the date of

the conclusion of direct appeal to seek certiorari. U.S. S. Ct.

Rule 13.1. “If a prisoner does not file a petition for writ of

certiorari with the United States Supreme Court after his direct

appeal, the one-year limitation period begins to run when the

time for filing a certiorari petition expires.” United States

v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003)(internal quotations

omitted).

     The statute also contains a tolling provision:

     The time during which a properly filed application for State
     post-conviction or other collateral review with respect to
     the pertinent judgment or claim is pending shall not be
     counted toward any period of limitation under this
     subsection.
     28 U.S.C. § 2244(d)(2).

     In addition, the one-year limitation period is subject to

equitable tolling in “rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (2000)(internal quotation marks omitted).

This remedy is available only “when an inmate diligently pursues his

claims and demonstrates that the failure to timely file was caused

by extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant

equitable tolling include “for example, when a prisoner is actually

innocent, when an adversary’s conduct – or other uncontrollable

circumstances – prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient

pleading during the statutory period.” Gibson, 232 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631 651 (2010). However, “[s]imple excusable neglect

is not sufficient.” Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, “‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not
presented at trial.” Schlup, id. at 324.

     Petitioner did not timely file this action. After the Kansas

Supreme Court denied review in his direct appeal on September 19, 2006,

petitioner had ninety days to seek review in the United States Supreme

Court. He did not do so, and the one-year limitation period for filing

a federal habeas corpus petition began to run in mid-December 2006.

The limitation period ran until September 2007, when petitioner filed

his first motion under K.S.A. 60-1507. At that point, approximately

eight months had run on the statutory limitation period.

     The limitation period remained tolled until the Kansas Supreme

Court denied review in the action under 60-1507 on August 23, 2013,

and began to run on the following day. At that time, approximately

four months remained on the limitation period, and it expired in

December 2013.

     Petitioner seeks equitable tolling in this matter on the ground

of actual innocence, and he offers affidavits in support of that

position from two persons who state they were present at the scene

where the shooting took place. The affiants state that petitioner was

not present, and they explain their failure to come forward was due

to threats by police that if they hindered the investigation against

petitioner, they would be imprisoned.

     A claim of actual innocence “enable[s] a habeas petitioner to

overcome a procedural bar” in order to present claims of

constitutional violations that otherwise would be barred. McQuiggin

v. Perkins, 569 U.S. 383, 386 (2013).
     The Court must consider whether the affidavits present new,

reliable evidence of petitioner’s actual innocence that will allow

him to avoid the procedural bar caused by his failure to timely file

this matter. If so, the Court then must determine whether that evidence

would mean that no juror, acting reasonably, would have voted to find

petitioner guilty. The actual innocence exception requires the

petitioner to advance “new reliable evidence” which was “not available

through the exercise of due diligence.” Schlup, 513 U.S. at 324.

     The Court has studied the record and is considering the dismissal

of this matter. The action is time-barred, and it does not appear that

petitioner has come forward with new, reliable evidence of his

innocence. While he presents statements of persons who now claim that

he was not present in the park on the night the shooting took place,

it appears this evidence could have been discovered at the time with

due diligence; it also appears the claim that petitioner was not

involved is controverted by his plea of guilty to the shooting.

     “Solemn declarations in open court carry a strong presumption

of verity. The subsequent presentation of conclusory allegations

unsupported by specifics is subject to summary dismissal, as are

contentions that in the face of the record are wholly incredible.”

Blackledge v. Allison, 431 U.S. 63, 74 (1997)(citations omitted).

     A number of courts have refused to accept a claim of actual

innocence asserted after a prisoner’s entry of a guilty plea. See,

e.g., Eads v. Bottom, 2014 WL 2742581, at *7-10 & n. 11 (E.D. Ky. Jun.

12, 2014)(rejecting petitioner’s claim of actual innocence based on
affidavits submitted by two witnesses years after the offense and

stating, “ultimately, [petitioner’s] own words sink his argument”);

Sidener v. United States, 2013 WL 4041375, at *3 (C.D. Ill. Aug. 8,

2013)(“Petitioner’s admission to the factual basis demonstrates that

Petitioner cannot make a showing of actual innocence. Therefore, the

actual innocence ‘gateway’ for allowing consideration of otherwise

time-barred claims is not available in Petitioner’s case.”); and

McCall v. Benson, 114 F.3d 754, 758 (8th Cir. 1997)(stating that even

if a petitioner attempted to show actual innocence, “in light of his

guilty plea, such an attempt would be unpersuasive.”).

     After carefully examing the record, the Court is considering the

dismissal of this action because petitioner has not advanced reliable,

new evidence in support of his claim of actual innocence that is

sufficient to overcome his guilty plea. Before entering a ruling in

this matter, the Court will allow petitioner and the respondent the

opportunity to address the timeliness of this matter and the

petitioner’s claim of actual innocence.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

leave to proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED petitioner’s motion to amend petition (Doc.

3) is granted.

     IT IS FURTHER ORDERED petitioner’s motion for hearing (Doc. 4)

is denied.

     IT IS FURTHER ORDERED petitioner is granted to and including

September 3, 2019, to show cause why this matter should not be
dismissed for the reasons set forth.

     IT IS FURTHER ORDERED the respondent is granted to and including

October 3, 2019, to file a response.

     The clerk of the court shall transmit copies of this order to

the petitioner and to the Attorney General for the State of Kansas.

     IT IS SO ORDERED.

     DATED:   This 2nd day of August, 2019, at Topeka, Kansas.




                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
